Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Louwage et al US2020/0330774 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 

Regarding claim 1, Louwage discloses a battery assembly (26) for an implantable medical device (16)[see fig.1-2], the assembly comprising:
an electrode stack comprising a plurality of electrode plates(72), wherein the plurality of electrode plates(72) comprises a first electrode plate including a first tab (76) extending from the first electrode plate and a second electrode plate including a second tab (78) extending from the second electrode plate;
an alignment pin((60b/62)) extending through a first aperture in the first tab (76) and a second aperture in the second tab(78); and
a weld(92) on a side of the electrode stack extending from the first tab to the second tab, wherein the weld penetrates into the alignment pin[see figures.2-6][0044-0063].
Regarding claim 2, a spacer between the first tab and the second tab, wherein the weld extends from the first tab to the second tab across the spacer[abstract] [0005,0021,0023-0024,0025].
Regarding claim 3, wherein the alignment pin comprises an electrically conductive material that electrically couples the first tab and the second tab[0021,0045,0061].

Regarding claim 4, wherein the weld comprises a first weld, the assembly further comprising at least one second weld on the side of the electrode stack extending from the first tab to the second tab[abstract] [0005,0021,0023-0024,0025].
Regarding claim 5, wherein the alignment pin has a substantially cylindrical shape with a substantially uniform diameter [see fig.3-4][0045]..
Regarding claim 6, wherein the alignment pin comprises titanium [0073].
Regarding claim 7, wherein the first electrode plate comprises a first anode electrode plate and the second electrode plate comprises a second anode electrode plate[0006, 0020, 0021, 0037, 0046, 0047, 0048].
Regarding claim 8, wherein the alignment pin comprises a first alignment pin and the weld comprises a first weld, wherein the plurality of electrode plates further comprises a first cathode plate including a third tab extending from the first cathode plate and a second cathode plate including a fourth tab extending from the second cathode plate, wherein the third tab and second tab are stacked adjacent to the first tab and second tab, the assembly further comprising: a second alignment pin extending through a third aperture in the third tab and a fourth aperture in the fourth tab, and a second weld on the side of the electrode stack extending from the third tab to the fourth tab, wherein the second weld penetrates into the second alignment pin[fig.2-9][0044-0071].


Regarding claim 10, Louwage discloses a method for forming a battery assembly(26), the method comprising: assembling an electrode stack on an alignment pin(60b/62), the electrode stack comprising a plurality of electrode plates (72), wherein the plurality of electrode plates comprises a first electrode plate including a first tab(76) extending from the first electrode plate and a second electrode plate including a second tab(78) extending from the second electrode plate, wherein the alignment pin(60b/62) extends through a first aperture in the first tab and a second aperture in the second tab when the electrode stack is assembled; and welding a side of the electrode stack to form a weld(92) that penetrates into the alignment pin(60b/62) through the first tab and the second tab[abstract,0005-006][fig.2-6][0044-0059].
Regarding claim 11, wherein assembling the electrode stack  on the alignment pin comprises stacking the first tab and the second tab on the alignment pin [fig.2-6][0044-0059].
Regarding claim 12, wherein welding the side of the electrode stack comprises laser welding the side of the electrode stack[0021,0023-0024,0027,0049,0067].
Regarding claim 13, wherein stacking the first tab and the second tab on the alignment member comprises iteratively stacking the first tab and the second tab on the alignment member pin[fig.2-6][0044-0059]..
Regarding claim 14, wherein assembling the electrode stack comprises placing a spacer between the first tab and the second tab, wherein the weld extends from 
Regarding claim 15, wherein the alignment pin comprises an electrically conductive material that electrically couples the first tab and the second tab[0021,0045,0061].
Regarding claim 16, wherein the weld comprises a first weld, the method further comprising welding the side of the electrode stack to form at least one second weld on the side of the electrode stack extending from the first tab to the second tab but not into the alignment pin[fig.2-6][0044-0059].
Regarding claim 17, wherein the alignment pin(60b/62) has a substantially cylindrical shape with a substantially uniform diameter[see fig.3-4][0045].
Regarding claim18, Louwagie discloses wherein the alignment pin comprises titanium [0073].
Regarding claim 19, Louwagie discloses wherein the first electrode plate comprises a first anode electrode plate and the second electrode plate comprises a second anode electrode plate [0006, 0020, 0021, 0037, 0046, 0047, 0048].
Regarding claim 20, Louwagie discloses an implantable medical device (16) comprising: an outer housing(40); processing circuitry[0032]; and the battery assembly of claim 1 within the outer housing(40), wherein the processing circuitry is configured to control delivery electrical therapy from the implantable medical device to a patient using power supplied by the battery assembly(26)[0029-0044][fig.1-2].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762